Citation Nr: 0018315	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-45 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a low back injury.  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service in the Navy from November 1968 
to August 1970.  

The veteran also had subsequent service in the National Guard 
from September 1972 to May 1983, which included periods of 
active duty for training.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the RO.  

(The issue of service connection for hypertension will be 
addressed in the Remand portion of this document.)  



FINDING OF FACT

The veteran's claim of service connection for a low back 
disorder is plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for the residuals of a low 
back injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he suffered back 
injuries during his periods of active duty for training with 
the National Guard.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty, or for aggravation of a pre-existing injury suffered, 
or disease contracted in the line of duty.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Service connection is warranted for disability 
resulting from disease or injury that was incurred in or 
aggravated while performing active duty for training.  38 
U.S.C.A. §§ 101(24) 106, 1110, 1131 (West 1991 & Supp. 2000).  

At the outset, the threshold question which the Board must 
address in this case is whether the appellant has presented a 
well-grounded claim.  A well-grounded claim is one which is 
plausible.  If he has not, the claim must fail and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three 
prong test which established whether a claim is well 
grounded.  The Court stated that in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that to the extent that the veteran may be offering his own 
opinion as to the questions of medical diagnosis and 
causation presented in this case, the record does not reflect 
that he has any professional medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the medical records from the veteran's 
service in the National Guard in March 1975 shows that the 
veteran had twisted his back with an injury to the 
lumbosacral spine area one year prior when the veteran fell 
on his back.  The same records show that the veteran had a 
history of high blood pressure dating back to high school.  
The veteran asserted that he twisted his back, saw a doctor, 
was advised that he had back strain and was put on light 
duty.  The veteran indicated that the incident and treatment 
were not noted in his records.  The Board notes that the RO 
attempted to secure the veteran's National Guard service 
medical records prior to 1975, however no medical records 
prior to 1975 were produced.  Thereafter, the veteran 
submitted a statement to the RO in July 1998 indicating that 
he, in fact, had not gone to the hospital for treatment when 
he injured his back in 1974.  

X-ray studies of the lumbosacral spine performed in March 
1975 indicated that the vertebral alignment and disc spaces 
were normal.  No significant bony or soft tissue abnormality 
was demonstrated.  

A June 1976 service medical record shows that the veteran 
reported that he suffered from a back injury at work with 
residual pain.  The veteran also reported that he had been 
out of work for 6 weeks one year earlier.  The impression was 
that of back strain.  A June 22, 1976 medical report shows 
that the veteran complained of occasional numbness down his 
legs when sitting.  The impression was that of back strain.  
In addition, a July 20, 1976 National Guard Individual Sick 
Slip indicated that the veteran injured his back unloading in 
the line of duty.  Back strain was noted.  A January 1978 
medical record indicated that the veteran had injured his 
back while on duty with the National Guard one week prior 
thereto.  X-ray studies of the lumbosacral spine in January 
1978 revealed no evidence of bone injury.  The intervertebral 
spaces and the pedicles were preserved.  The S-I joints were 
free.  

In January 1992, one of the veteran's private physicians 
submitted a letter to the RO summarizing the veteran's 
current medical problems and enclosing medical records dated 
in 1990 and 1991.  The current problems included those of 
morbid obesity, hypertension - under control with medication 
and other medical problems; however, low back pain was not 
noted.  

In July 1995, the same private primary care physicians 
indicated that he had been treating the veteran for the past 
five years and that, during that time, the veteran had 
suffered from chronic lower back pain due to degenerative 
disease of the spine and discs, particularly at L5, S1 as 
evidenced on plain x-ray studies.  The veteran reported to 
the doctor that the onset of the back pain dated back to 
service in the National Guard.  Private medical records dated 
in 1995 show that the veteran was assessed with hypertension, 
sleep apnea syndrome, morbid obesity and chronic lower back 
pain due in part to degenerative disc disease.  

In June 1996 and January 1997, the veteran's private primary 
care physician submitted statements to the RO indicating that 
the veteran had suffered from lower back pain for many years 
which he attributed to a couple of injuries sustained during 
military service.  The doctor indicated that the veteran had 
continuous back pain since he first began treating the 
veteran in 1990.  The doctor opined that it was as least as 
likely as not that the veteran's current back trouble was 
caused or aggravated by his traumatic injury during active 
duty service.  The doctor reiterated that the veteran had 
always maintained that his back pain began in 1974 when he 
fell off a military truck and was aggravated thereafter in 
1976 and 1978 during military duty.  

In a September 1996, the veteran submitted a statement to the 
RO indicating that he injured his back during employment as a 
Civil Service Federal Technician with the National Guard, not 
during weekend or summer camp status.  However, in March 
1998, the veteran submitted another statement indicating that 
he was serving on active duty training when he injured his 
back.  

The current medical evidence from 1998 to 2000 shows that the 
veteran continued to have back pain.  These records document 
that the veteran currently weighed over 400 pounds.  VA 
examination in February 1999 provided a diagnosis of chronic 
low back pain and morbid obesity resulting in reduced range 
of motion and ability to perform activities of daily living.  

On VA examination in December 1999, assessment was that of 
morbid obesity, deconditioned musculoskeletal system; history 
of acute low back strain while on active duty in the National 
Guard; history of acute trauma to low back in 1975 unrelated 
to his military duty.  

In summary, the veteran currently is shown to suffer from a 
back disability.  In addition, medical records from the 
period during which the veteran served in the National Guard 
show that the veteran suffered from back strain.  In 
addition, the veteran's private physician provided a nexus 
opinion linking the veteran's current back disability to an 
injury suffered during service.  As such, the Board finds 
that the veteran's claim of service connection for a low back 
disability is plausible and well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

Given that the veteran has presented well-grounded claims, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for the 
residuals of a low back injury has been presented, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

I.  Low Back Disorder

As noted, the evidence of record is sufficient to render the 
veteran's claim of service connection for a back disability 
well grounded.  However, further clarification is needed 
prior to an assessment of the claims on the merits.  

Specifically, the veteran's contentions throughout the 
pendency of the appeal have been inconsistent.  The veteran 
indicated that service medical records were available which 
would document the onset of the veteran's back injury in 
1974.  Thereafter, the veteran indicated that he did not seek 
treatment from a medical professional for the alleged injury 
in 1974.  Then, the veteran has indicated that he was at 
work, and not on a weekend drill when the claimed back injury 
occurred.  Thereafter, the veteran again contended that he 
was on active duty for training at the time of the alleged 
back injury.  

In addition, the administrative personnel records show that 
the veteran had active duty and/or active duty training in 
the National Guard on the following dates: 7/27/73-8/12/73; 
6/20/74-7/6/74; 8/9/75-8/23/75; 6/19/76-7/3/76; 5/28/77-
6/11/77; and 5/13/78-5/27/78.  There is no medical evidence 
of record showing that the veteran suffered from a back 
injury during any of the identified periods of service.  

However, in light of the private doctor's medical opinion 
that the veteran's current back disability is as least as 
likely as not related to service, as well as the Individual 
Sick Slip dated in 1976 which indicated that the veteran 
injured his back in the line of duty, the Board finds that 
further clarification is necessary.  It also is unclear 
whether the veteran's 1976 incident was the initial injury or 
resulted in aggravation of a preexisting back condition.  As 
such a reexamination of the veteran's back is necessary.  


II.  Hypertension

The veteran asserts that his high blood pressure preexisted 
service and was aggravated therein.  At the outset, the Board 
notes that in claims that are not well grounded, the VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  However, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the claims file contains numerous statements of 
the veteran whereby he insists that he had high blood 
pressure prior at the time of entry into active service.  The 
veteran also has reported that he was almost disqualified 
from service as a result of high blood pressure.  The Board 
finds, however, that there is no competent medical evidence 
of record showing that the veteran's current hypertension 
pre-existed service.  The Board finds that medical records 
must be obtained in order to complete the veteran's 
application for his service connection claim.  Robinette.  

A careful review of the service medical records shows that 
the veteran's blood pressure was taken on various dates and 
noted as to be high at his induction examination in October 
1968.  Blood pressure readings on October 24, 1968 were 
160/100, 140/70 and 140/70.  Blood pressure readings taken on 
November 1, 1968 were 128/72, 156/68, 132/70, 138/80, 135/78, 
135/82, and 138/82.  Hypertension was not diagnosed, and the 
veteran was found fit for military service.  

In November 1968, the veteran was treated for complaints of 
headache and weakness.  His blood pressure at that time was 
140/100.  The veteran reported to have taken unknown 
hypertensive medications from his physician for about 1 week 
prior to his enlistment.  The veteran's blood pressure was 
taken and there was no consistent elevation of blood pressure 
and there were no readings in the 140/90 range.  It was 
thought that the veteran was normotensive and was thus 
discharged.  

The veteran's blood pressure reading was 116/72 at his 
separation physical in August 1970.  There was no diagnosis 
of hypertension noted at that time.

A May 1978 National Guard Individual Sick Slip noted a blood 
pressure reading of 182/110.  The examiner noted that the 
veteran had hypertension and forgot his blood pressure pills.  
Current medical evidence from 1999 also shows that the 
veteran continued to be treated for hypertension.  

The Board notes that, if the veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether it was aggravated by service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.306(a) (1999).  

In this case, it is unclear from the record whether the 
veteran had hypertension prior to entry into service.  In 
addition, no competent evidence has been presented to support 
the veteran's assertions that hypertension was aggravated by 
service.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to verify all periods of active 
duty training and inactive duty training 
of the veteran in the National Guard.  

2.  The RO should contact the veteran and 
request that he provide all medical 
records concerning his treatment for 
hypertension prior to and since active 
military service.  These records should 
be obtained and associated with the 
claims file.  The RO also should instruct 
the veteran that he must submit all 
medical evidence that tends to support 
his assertions that his hypertension was 
either incurred in or aggravated by 
service.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's low back disability.  All 
indicated testing should be done in this 
regard.  The examiner should elicit from 
the veteran and record a detailed 
clinical history referable to the claimed 
conditions.  Based on his/her review of 
the case, the examiner should opine as to 
whether it is as likely as not that any 
current back disability is due to disease 
or injury which was incurred in or 
aggravated by service, as claimed by the 
veteran.  If the examiner determines that 
the veteran's back disability was 
aggravated in service, then it should 
determine to what degree.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for 
review prior to the examination.  

4.  After completion of the requested 
development, the RO should reconsider the 
veteran's claim of service connection for 
a back disability on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  In 
addition, the RO should reconsider 
whether the veteran's claim of service 
connection for hypertension is well 
grounded.  If the actions taken are 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

